Citation Nr: 1145720	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1971. 

This matter came before the Board of  Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed that his current nervous disorder is related to his military service while in Vietnam.

The Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The Veteran was afforded a VA psychiatric examination in June 2010 where the examiner noted that the Veteran received treatment at the Ponce VA Satellite Clinic from August 2007 to most recently in March 2010.  While these records are absent from the Veteran's claims file, the examiner stated she has reviewed them and subsequently provided a negative nexus opinion.  The Board finds these records must be obtained and associated with the Veteran's claims file regardless of the examiner's review. 

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The AMC must make all reasonable attempts to obtain these missing VA treatment records.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. The AMC must obtain any outstanding treatment records from the VAMC in Ponce, Commonwealth of Puerto Rico, dated from 2007 to the present, including any additional outstanding VA treatment records from other VA medical facilities.  Any response received should be memorialized in the Veteran's VA claims file. 

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


